DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 04/29/22. In view of Examiner’s amendment to the claims, the amendment filed on 04/29/22 and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1 and 3-21 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. Applicant’s argument(s)  on pages 2-4 of the amendment filed on 04/29/22 are found to be persuasive.
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of  extracting a frame from a moving image or video. The closest prior art of record such as Mitsumoto ‘840 teaches a moving image, as a motion section, a section including a plurality of consecutive frames related to a motion of a photographer of the moving image is specified. The ratio of frames in which a specific object is detected in the motion section is obtained. A motion section to be extracted as a highlight from among motion sections each specified from the moving image is determined, based on the ratio obtained for each of the motion sections. However, the prior art of record does not teach or suggests individually or in combination many features of Applicant’s inventions, as recited in independent claims 1, 20, and 21, such as determining a type of a moving image, extracting a frame from the moving image, based on a result of the determining and information indicating a plurality of predetermined types of frame features, the extracted frame having at least one of the plurality of predetermined types of frame features, wherein the plurality of predetermined types of frame features correspond to a plurality of image-capturing scenes, sorting a plurality of frames, which include the frame extracted in the extracting step, into a 

plurality of frame groups according to the determined type of the moving image, and displaying the extracted frame on a display based on the sorting. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

April 03, 2022



































                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. Steven E. Warner 

(33,326).



2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend claims 3-5 as follow;

    Amend claim 3,  change the phrase “claim 2” to –claim 1--;
    
    Amend claim 4,  change the phrase “claim 2” to –claim 1--;  and 
   

    Amend claim 5,  change the phrase “claim 2” to –claim 1--;

3.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
April 03, 2022